IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-31230
                         Summary Calendar
                        __________________



FELTON BURLEIGH,

                                      Plaintiff,

versus

DIVERS, INC., ET AL.,
                                      Defendants,

CHEVRON USA, INC.,

                          Defendant-Cross-Claimant-Appellant,

versus

INSTITUTE OF LONDON UNDERWRITERS;
PROFESSIONAL DIVERS OF NEW ORLEANS,

                         Defendants-Cross-Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 94-CV-381
                        - - - - - - - - - -
                         September 18, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*




     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 96-31230
                               -2-

     Chevron U.S.A., Inc. appeals from the dismissal of its claim

for indemnity against Professional Divers of New Orleans and its

insurer, the Institute of London Underwriters.   We have reviewed

the record and briefs and AFFIRM the district court’s dismissal

for essentially the same reasons set forth by the district court.

Felton v. Divers, Inc., No. 94-CV-0381 (W.D. La. Oct. 22, 1996).